DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22,25-28,30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohlfsen(US 2008/0125321; 5/29/08). Rohlfsen teach a method of combining oregano(Origanum genus) oil extract, carvacrol  thymol and an arabanoglactin(emusiflier). See abstract. Rohlfsen teach that an emulsifier can be added to the combination. See claim 8. Emusifliers form emulsions. Rohlfsen does not teach taking to emulsion to temperatures of 100 – 110 oF. However, Rohlfsen does teach/suggest room temperature. Instant application does not demonstrate the criticality of instant 100 – 110 oF over 100 – 110 oF Rohlfsen’s room temperature. Rohlfsen does not teach the particle size of essential being less than about 25 microns. An Artisan in the field would have been motivated to optimize the particle size of the essential oils in order to make the emulsion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9949490. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USPN ‘490 make claim to a composition/emulsion comprising arabinogalactan and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. However the instant independent claims and USPN claims differ in scope. The instant dependent claim requires arabinogalactan and the essential oil while the USPN independent claim requires a tannin compound and essential oil. However, the USPN dependent claims allow for the inclusion of arabinogalactan making the instant composition claims obvious. 

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10342839. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USPN ‘839 make claim to a composition/emulsion comprising arabinogalactan(emulsifier) and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. However the instant independent claims and USPN claims differ in scope. The instant independent claim requires arabinogalactan(emulsifier) and the essential oil while the USPN independent claim 8 requires a tannin compound and essential oil. However, the USPN dependent claims allow for the inclusion of arabinogalactan making the instant composition claims obvious. 

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10542759. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USPN ‘759 make claim to a composition/emulsion comprising arabinogalactan(emulsifier) and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. USPN and instant claims differ in that the USPN independent claim recites the limitation of the average particle size of the essential oils in the emulsion being around 25 microns or less. On the other hand, the instant independent claim does not require the average particle size of the essential oils in the emulsion to be around 25 microns or less; however, the particle size limitation is recited in instant dependent claim 37. Thus the USPN claims render the instant claims obvious.

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10512664. Although the claims at issue are not identical, they are not patentably distinct from each other the instant claims and USPN ‘664 make claim to a method comprising a composition/emulsion comprising essential oils(oregano and thymol) plus arabinogalactan as the emulsifier wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. The instant claims are drawn to a composition/emulsion comprising arabinogalactan(emulsifier) and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. The USPN and USAN differ in statutory subject matter in that USPN claims are directed to method claims while instant USAN claims are drawn to compositions which are recited in the USPN method claims. 

Claims 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4,7,8,11,12,21-23  of copending Application No. 16/352221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USAN claims are drawn to a composition comprising two or more essential oils(e.g. oregano , thyme and/or cinnamon oil) and the emulsifier arabinogalactan. USAN ‘221 and instant claims differ in that the USAN ‘221 independent claim recites the limitation of the average particle size of the essential oils in the emulsion being around 25 microns or less. On the other hand, the instant independent claim does not require the average particle size of the essential oils in the emulsion to be around 25 microns or less; however, the particle size limitation is recited in instant dependent claim 37. Thus the USAN ‘221 claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9,15,16 of copending Application No. 16/554535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USAN ‘535 make claim to a composition/emulsion comprising arabinogalactan(emulsifier) and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. However the instant independent claims and USAN ‘535 claims differ in the preamble. The instant independent claims are drawn to an essential oil composition while USAN ‘535 are narrowly drawn to a feed composition for aquaculture which is overlap the instant preamble drawn to an essential oil composition.  Thus the USAN ‘535 renders the instant claims obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,8-10 of copending Application No. 16/693301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USAN ‘301 make claim to a composition/emulsion comprising arabinogalactan(emulsifier) and essential oils(oregano, cinnamaldehyde, thymol) wherein the average particle size of the essential oils in the emulsion is around 25 microns or less. However the instant independent claims and USAN ‘301 claims differ in the preamble. The instant independent claims are drawn to an essential oil composition while USAN ‘301 are narrowly drawn to a feed composition for aquaculture which overlaps the instant preamble drawn to an essential oil composition.  Thus the USAN ‘301 renders the instant claims obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3,7,8,17  of copending Application No. 17/185438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both USAN claims are drawn to a composition comprising one or more essential oils(e.g. oregano , thyme and/or cinnamon oil) and the emulsifier arabinogalactan. USAN ‘438 and instant claims differ in that the USAN ‘438 does not teach an emulsion. However, the arabinogalactan is an emulsifier which would lead to instant composition existing in the form of an emulsion(see 17185438 paragraphs 28-29).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Election Status
The Elected invention comprising oregano oil and arabinogalactan is not allowable. See above.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616